DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 20 are currently pending and considered below.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al. (Hereinafter Shah) (Motion Estimation for Obstacle Detection and Avoidance Using a Single Camera for UAVs/Robots, https://arc.aiaa.org/doi/pdf/10.2514/6.2010-7569).

As per claim 1, Shah teaches element of: a method for operating a movable object, comprising: 
acquiring a plurality of image frames captured within a predefined time window by an imaging device borne by the movable object moving along a navigation path (See at least page 8 paragraph 2 and figure 5 – 6)); 
identifying one or more objects adjacent the movable object by measuring pixel movements within the plurality of image frames (See at least page 3 Section B. Optical Flows and page 4 Section C. Flow Field Divergence); 
estimating movements of the one or more objects relative to the movable object using dimensional variations of the one or more objects within the plurality of image frames (See at least page 5 IV. Implementation section paragraph 1 – 2 and figure 2); and
adjusting the navigation path of the movable object in accordance with the estimated movements of the one or more objects (See at least Figure 2 – 3 and 8). 

As per claim 2, Shah teaches element of: wherein identifying the one or more objects comprises: 
performing cluster analysis on the measured pixel movements to identify the one or more objects, wherein an object is identified when the movements of a plurality of pixels corresponding to the object satisfy predetermined criteria (See at least page 3 Section B. Optical Flows).  

As per claim 3, Shah teaches element of:


As per claim 4, Shah teaches element of:
estimating dimensions of the identified one or more objects respectively (See at least Figure 1 – 3 and page 5 section IV. Implementation).  

As per claim 5, Shah teaches element of: 
comparing a dimension of each identified object with a predetermined threshold value (See at least Page 8 Section B. Texture Filter); and 
excluding at least one of the identified one or more objects having dimensions that are smaller than the predetermined threshold value (See at least Page 8 Section B. Texture Filter and Figure 8).  

As per claim 6, Shah teaches element of: 
measuring rates of dimensional variations of the identified one or more objects respectively (See at least figure 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Shashua et al. (Hereinafter Shashua) (US 20170010618).

As per claim 7, Shah teaches element of: 
wherein estimating the movements of the one or more objects relative to the movable object (See at least figure 2 – 3) but does not explicitly teaches element of:
estimating a time-to-hit associated with a respective object of the identified one or more objects, wherein the time-to-hit associated with a corresponding object indicates a time period for the movable object to reach the corresponding object.
Shashua teaches element of:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include estimating a time-to-hit associated with a respective object of the identified one or more objects, wherein the time-to-hit associated with a corresponding object indicates a time period for the movable object to reach the corresponding object as taught by Shashua in the system of Shah, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, Shah and Shashua teach element of: 
estimating a plurality of time-to-hit values for a plurality of identified objects simultaneously and in real time when the movable object moves along the navigation path (Shashua, see at least paragraph 339 – 340).  

As per claim 9, Shah and Shashua teach element of: wherein the time-to-hit associated with the corresponding object is estimated using a dimension and a rate of dimensional variation of the corresponding object (Shashua, see at least paragraph 335 and 339 – 341).  

As per claim 10, Shah and Shashua teach element of: wherein the navigation path of the movable object is adjusted such that the time-to-hit between the movable object and a closest 

As per claim 11, Shah and Shashua teach element of: 
adjusting one or more operation parameters of the movable object in accordance with the adjusted navigation path (Shashua, see at least abstract and paragraph 37, 337 and 339 – 341).  

As per claim 12, Shah and Shashua teach element of: 
 comparing the time-to-hit of the respective object with a predetermined threshold time value (Shashua, see at least abstract and paragraph 37, 337 and 339 – 341); and 
in accordance with a determination that the time-to-hit of each of the identified one or more objects is below the predetermined threshold time value, adjusting the one or more operation parameters of the movable object to allow the movable object to statically hover at a current position (Shashua, see at least abstract and paragraph 37, 337 and 339 – 341).

	Claims 13 – 20 have same or substantially similar limitations as claims 1 – 12. Therefore, claims 13 – 20 are rejected under same rationales as claim 1 – 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sandberg (US 2010/0241289) discloses method and apparatus for path planning selection, and visualization.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG AN
Primary Examiner
Art Unit 3662

/IG T AN/Primary Examiner, Art Unit 3662